Citation Nr: 0500737	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-23 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel







INTRODUCTION

The appellant is a veteran who had active Marine Corps 
service from October 1963 until April 1971.  This case is 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 2002 rating decision of the Waco, Texas, Regional 
Office (RO).  A hearing before a Decision Review Officer 
(DRO) was held in March 2004.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

According to North Texas VA treatment records, the veteran 
received a diagnosis of PTSD in September 2001.  In January 
2002 he was examined by a VA staff psychiatrist.  Stressors 
in service he described included knowing a marine who went on 
patrol and "didn't come back" and seeing dead Viet Cong 
outside of camp.  The diagnosis was a possibility of a sub-
clinical Post Traumatic Stress Syndrome (PTSS) (possibly 
related to a postservice automobile accident).    

At his March 2004 hearing before a DRO, the veteran described 
additional stressors and provided more detail concerning the 
two stressors mentioned on January 2002 examination.  The 
additional stressors included having a grenade almost hit the 
supply truck he was riding in, causing it to shake, and 
killing a person while going down the highway from base to 
base.  He also indicated that the fellow marine he mentioned 
in the January 2002 examination had died in July 1968 and 
that he had to load bodies of Viet Cong (some of whom were 
not yet dead) onto a truck and bury them in the village.   

VA has not attempted to verify the veteran's alleged 
stressors.    

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
provide more specific information  
(dates/locations/unit assigned, names of 
service members attacked, injured and/or 
killed) regarding his claimed stressor 
events in service (specifically including 
the approximate date and location of the 
convoy ambush when he "killed a person 
on a highway".  In conjunction with this 
request the RO should advise the veteran 
of the importance of this information, 
and of the provisions of 38 C.F.R. 
§3.158. 
   
2.  If the veteran provides sufficient 
detail, the RO should forward the 
information to the Commandant of the 
Marine Corps, Headquarters United States 
Marine Corps, MMSB10, 2008 Elliot Road, 
Suite 201, Quantico, VA 22134-5030 for 
verification of the stressor(s) claimed 
by the veteran.  The RO must then make a 
specific determination as to whether or 
not the veteran served in combat and 
whether he was exposed to a stressor 
event in service.  

3.  If and only if the RO determines that 
the veteran served in combat or was 
exposed to a verified stressor, the RO 
should arrange for a VA examination to 
determine whether the veteran has PTSD 
based upon such combat or the verified 
stressor(s).  The RO must advise the 
examiner of their combat/stressor 
determination, and that only such 
stressors may be  considered in 
determining whether the veteran has PTSD 
related to his Marine service.  The 
claims file must be reviewed by the 
examiner.  The examiner should explain 
the rationale for any opinion given.

4.  After the development ordered above 
is completed, the RO should readjudicate 
the claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case (SSOC), and give 
the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
review, if otherwise in order.

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369  
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


